                                                THE HONORABLE RICARDO S. MARTINEZ




                                UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS,
 INC.,                                              NO.    C19-00775-RSM
              Plaintiff,

                          v.                        JUDGMENT

 OMA CONSTRUCTION, INC., a
 Washington corporation,

                                  Defendant.


                                          Summary of Judgment

Judgment Creditor:                               Northwest Administrators, Inc.
Judgment Debtor:                                 OMA Construction, Inc.
Principal Judgment                               $7,608.51
Liquidated Damages                               $1,521.70
Interest through 7/25/19                             81.30
Attorneys Fees:                                    $777.95
Costs:                                             $534.00
Other Recovery Amounts:                          NONE
Percent Interest on Principal:                   Five percent (5%) per annum
Interest Rate on Costs:                          NONE
Attorneys for Judgment
  Creditor:                                      Reid, McCarthy, Ballew & Leahy, L.L.P.


            THIS MATTER coming on for consideration upon Plaintiff’s motion for judgment

against the Defendant, Plaintiff being represented by its attorney, Russell J. Reid of


JUDGMENT – C19-00775-RSM
Page 1 of 2
S:\Martinez\NWA 19-775 jdg.docx
Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented, and the

Court having reviewed the records and file herein, including the affidavit of Russell J.

Reid and the exhibits thereto and the Declaration of Miriam Williams and the exhibits

thereto in support of Plaintiff’s motion, and being fully advised in the premises, now,

therefore, it is hereby

            ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is

awarded judgment against Defendant in the amounts hereinafter listed, which amounts

are due the Plaintiff by Defendant for its inclusive employment of members of the

bargaining unit represented by Local 174 with which the Defendant has a valid

collective bargaining agreement and which amounts are due by reason of its specific

acceptance of the Declarations of Trust for the employment period December 1, 2018

through December 31, 2018: for contributions of $7,608.51, for liquidated damages of

$1,521.70, for pre-judgment interest of $81.30, for attorneys’ fees of $777.95, and for

costs of $534.00; all for a total of $10,523.46.

                        JUDGMENT ENTERED this 5 day of August 2019.


                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE

Presented for Entry by:

/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff



JUDGMENT – C19-00775-RSM
Page 2 of 2
S:\Martinez\NWA 19-775 jdg.docx
